American Opportunity for
                                                                Housing Perrin Oaks LLC;
                                                                American Opportunity for /s



                         Fourth Court of Appeals
                                San Antonio, Texas
                                      March 6, 2014

                                   No. 04-13-00801-CV

                                     PMSALS 1 LLC,
                                       Appellant

                                             v.

    AMERICAN OPPORTUNITY FOR HOUSING PERRIN OAKS LLC; American
    Opportunity for Housing Inc, David Starr, Fidelity National Title Insurance Company,
                                        Appellees

                From the 285th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-CI-13524
                      Honorable Janet P. Littlejohn, Judge Presiding


                                      ORDER
       The Appellant’s Unopposed Motion for Extension of Time to File Brief is GRANTED.
The appellant’s brief is due on March 12, 2014.


                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of March, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court